Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1-10, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a method for detecting and remedying a situation awareness failure of an operator of a remotely operated vehicle, the method comprising: storing a location of an indicator contained within a display of a 5control station for remotely operating the remotely operated vehicle; monitoring a point-of-gaze of the operator of the control station; storing an inspected value of the indicator representing an inspected operating state of the remotely operated vehicle at a time when the operator last inspected the indicator;  10periodically storing a real-time value of the indicator, the real-time value representing a current operating state of the remotely operated vehicle; performing a comparative analysis comparing the real-time value of the indicator with the inspected value of the 

Regarding claims 11-18, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a system for detecting and remedying a situation awareness failure of an operator of a remotely operated vehicle, the system comprising: an eye tracker device for monitoring a point-of-gaze of the operator; one or more databases for storing (i) a location of an indicator contained within a display of a control station for remotely operating the remotely 20operated vehicle, (ii) an inspected value of the indicator when the point-of-gaze of the operator intersects the location of the indicator, the inspected value 2718-3405-US-NP representing an inspected operating state of the remotely operated vehicle at a time when the operator last inspected the indicator, and (iii) a real-time value of the indicator, the real-time value representing a current operating state of the remotely operated vehicle; and  5a computing device programmed to receive the inspected value and the real-time value of the indicator from the one or more databases, and to assess a situation awareness of the operator based on a comparative analysis of the real-time 

Regarding claims 19-20, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a ground control system for detecting and remedying a situation 5awareness failure of a remotely piloted aircraft, the ground control system com prising: a ground control station comprising a display; an eye tracker device for monitoring a point-of-gaze of a pilot; one or more databases for storing (i) a location of a plurality of 10indicators contained within the display for controlling the remotely piloted aircraft, (ii) inspected values of each of the indicators when the point-of-gaze of the remote pilot intersects the location of each of the indicators, the inspected values representing an inspected operating state of the remotely piloted aircraft at a time when a remote pilot last inspected each of the indicators, and (iii) real-time 15values of each of the indicators, the real-time values representing a current operating state of the remotely piloted aircraft; and a computing device programmed to receive the inspected value and the real-time value of each of the indicators from the one or more databases, and to assess a situation awareness of the pilot based on a comparative analysis 

The closest prior art of US 2019/0310630 (Taveria), US 10,372,202 (Greenspan et al.), US 2018/0260024 (Maltz), US 9,685,010 (Chan et al.), US 2016/0027336 (Towers et al.) and US 2017/0041587 (Wei) fail to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose each and every claimed limitation, alone, or in reasonable combination with other references, in the context as claimed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 





/KERRI L MCNALLY/Primary Examiner, Art Unit 2683